Citation Nr: 0718909	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-36 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether the request for a waiver of recovery of overpayment 
of death pension benefits was timely filed.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant's representative





ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from August 1969 to March 
1972.  The appellant is the veteran's surviving spouse.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) Committee on 
Waivers and Compromises (COWC).  

After a finding that there was good cause for the appellant's 
representative to present testimony in her absence pursuant 
to 38 C.F.R. § 20.700(b), such testimony was presented to the 
undersigned at a September 2006 videoconference hearing.


FINDINGS OF FACT

1.  The appellant was notified of the indebtedness based upon 
overpayment of death pension benefits by June 3, 2000, 
correspondence, which was sent to her address of record.

2.  The appellant filed her request for a waiver of 
recovery/repayment of the indebtedness on September 22, 2005.






CONCLUSION OF LAW

The criteria for the timely filing of a request for waiver of 
an overpayment of the appellant's death pension benefits have 
not been met.  38 U.S.C.A. § 5302 (West 2002 & Supp. 2007); 
38 C.F.R. § 1.963(b)(2) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The notice and duty provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 
5103A, 5103(a), 5107) do not apply to waiver-of-recovery 
matters arising under title 38, U.S. Code, as chapter 35 
already contains its own notice provisions.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).

II.  Applicable laws and regulations

In general, recovery of overpayment of any benefits made 
under laws administered by VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver, and if recovery of the indebtedness from the 
payee who received such benefits would be against equity and 
good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).

A request for waiver of indebtedness shall only be considered 
if made within 180 days following the date of a notice of an 
indebtedness issued on or after April 1, 1983, by the VA to 
the debtor.  The 180-day period may be extended if the 
individual requesting waiver demonstrates to the Chairperson 
of the Committee on Waivers and Compromises that, as a result 
of action or inaction by VA or the postal authorities, or due 
to other circumstances beyond the debtor's control, there was 
a delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  If the requestor does substantiate 
that there was such a delay in the receipt of the notice of 
indebtedness, the Chairperson of the COWC shall direct that 
the 180-day period be computed from the date of the 
requestor's actual receipt of the notice of indebtedness.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(b)(2).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

The appellant was awarded death pension benefits in 1997.  On 
March 15, 2000, she was sent correspondence informing her 
that information had been received by VA which indicated that 
she had more income than she had previously reported.  She 
was informed of VA's intention to terminate payment of 
benefits effective February 1, 1997.  She was given 60 days 
in which to provide evidence that such a discontinuance 
should not be done and was advised that, after that time, 
absent the receipt of additional evidence to the contrary, 
her benefits would be stopped.


On May 19, 2000, the appellant was sent additional 
correspondence which informed her that her pension benefits 
would be stopped effective February 1, 1997, based upon the 
receipt of excessive income during the relevant time period.  
She was notified on June 3, 2000, that due to the 
discontinuance of her pension benefits an overpayment in the 
amount of $18,938.00 had been created.  This notice was sent 
to the address of record (which is her current address).  It 
contained notification of her right to request a waiver, and 
notice of the 180-day time limit for filing the application 
for the waiver.

On September 22, 2005, the appellant's request for a waiver 
of the overpayment of benefits incurred was received by VA.  
On October 12, 2005, it was certified that the notice of the 
indebtedness had been sent to the address of record and that 
it had not been returned as undeliverable due to an incorrect 
address.  

The appellant acknowledged on her November 2005 VA Form 9, 
Appeal to Board of Veterans Appeals, that she had not abided 
by the time limits for filing her request for a waiver.  She 
asserted that she and her parents had been severely injured 
in the same motor vehicle accident in which her husband, the 
veteran, had been killed in August 1996, that her father had 
died after never really recovering, and that her mother was 
now severely ill.  Because of these overwhelming 
circumstances, she expressed her belief that a waiver should 
be granted.  In September 2006, the appellant claimed that it 
was possible that she had not received the notice of the 
indebtedness, although she admitted that she believed that 
she had.

At the September 2006 videoconference hearing, the 
appellant's representative indicated he would look further 
into whether, and when, the appellant had received the VA 
notice as to the overpayment of benefits, and would advise 
the Board in the event any new information came to light.  No 
further communication has been received in that regard, so 
the Board will proceed with the evidentiary record as 
currently constituted.

After carefully reviewing the evidence of record, the Board 
finds that the appellant failed to submit her request for a 
waiver of the overpayment within the 180-day time period 
specified by law.  The evidence of record shows that she was 
notified of the proposed discontinuance of her benefits by a 
letter dated May 19, 2000.  Notification of the subsequent 
indebtedness was dated June 3, 2000, approximately two weeks 
later.  She has offered no evidence to suggest that this two-
week period represented a delay in receipt of the 
notification of the indebtedness. 

Her request for a waiver was not received until September 22, 
2005, over five years after the June 3, 2000, notice of 
indebtedness.  She has provided no good cause for this 
lengthy gap between the establishment and notification of the 
overpayment debt and her filing of a request for waiver of 
recovery of that amount.  That is, she has not demonstrated 
that there was any delay in receipt of the notification, 
either through error by VA or the postal authorities, or 
through other delay in receipt that was beyond her control. 

While the Board sympathizes with her circumstances as 
described in her contentions, the fact remains that she was 
notified of the indebtedness almost four years after the 
motor vehicle accident in which she and other family members, 
including the veteran, were injured.  We further recognize 
that the veteran's death as a result of that accident was 
extremely traumatic to her, as were the serious injuries 
suffered by her parents, which required her continuing 
assistance and care.  Her ongoing caring for her ill mother 
is indeed very laudable.  It is hoped that, given her 
circumstances of limited income and resources, the collection 
of her debt to the Government can be sympathetically managed 
or written off, but that is a matter beyond the jurisdiction 
of the Board.  

We must, however, observe the law, and the 180-day deadline 
for requesting waiver of the overpayment of death pension was 
missed by a number of years.  She was timely notified of the 
existence of the indebtedness and was informed of her right 
to request an extension to file a claim for a waiver.  She 
did not file the waiver request within the time allotted, nor 
did she request an extension in which to file such a claim.  
Under these circumstances, the Board is constrained to find 
that the appellant has not filed a timely request for waiver 
of the overpayment in death pension benefits in the amount of 
$18,938.

In view of the foregoing, the preponderance of the evidence 
is against the appellant's claim that she filed a timely 
request for a waiver of an overpayment in death pension 
benefits.  


ORDER

The request for a waiver of recovery of an overpayment of 
death pension benefits was not timely filed, and the appeal 
is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


